Exhibit No. 43/08 IAMGOLD: ECUADOR VOTES IN FAVOUR OF NEW CONSTITUTION, A POSITIVE STEP TOWARDS A NEW MINING LAW Toronto, Ontario, October 22, 2008 – IAMGOLD Corporation The official results of the constitutional referendum were released on October 16 by the Supreme Electoral Tribunal of Ecuador. The results show strong support with 63.9% in favour of the new constitution, consistent with the initial results provided in a news release by IAMGOLD September 29, 2008. The new constitution legally took effect on October 20, “We are very encouraged by the results of the referendum and are optimistic that Ecuador will proceed quickly towards a new mining law that will allow responsible mining to the benefit of all stakeholders,” commented Joseph Conway, President &
